department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may uniform issue list xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx legend taxpayer a ira x iray amount amountc amount d xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx financial_institution e xxxxxxxxxxxxxxxx bank f entity m date date date xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxx page dear xxxxxxxxxxxx this is in response to your request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from ira x totaling amount b taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to an error made by a representative of financial_institution e taxpayer a further represents that amount b has not been used for any other purpose on date taxpayer a received a distribution of amount b from ira x taxpayer a intended to rollover amount b into an ira y a self-directed individual_retirement_account held by financial_institution e prior to receiving amount b from ira x taxpayer a had established entity m a limited_liability_company and also established a checking account for entity m with bank f financial_institution e is the sole member of entity m a representative of financial_institution e instructed taxpayer a to make rollover deposits into the checking account established for entity m in accordance with such instructions on date taxpayer a deposited amount c into the checking account established for entity m on date taxpayer a additionally deposited amount d into that checking account the total of amounts c and d equal amount b in date taxpayer a contacted the representative at financial_institution e who had instructed him to make the intended rollover_contributions into the entity m checking account and was then told by such representative that the rollover_contributions should have been made to ira y before being deposited into the entity m checking account that was the first time taxpayer a had been given such information it was not until taxpayer a received a form 1099-r showing the distribution of amount b as being taxable that he realized the intended rollover from ira x to ira y was done incorrectly based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount b xxxxxxxxxxxxxxx page sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code xxxxxxxxxxxxxxx page4 revproc_2003_16 i r date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by an error committed by a representative of financial_institution e therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative xxxxxxxxxxxxxxx page if you wish to inquire about this ruling please contact xxxxxxxxxx id xxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t sincerely yours __ -- ' l- vta d lt_b _ - __ laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx
